IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-11347
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

WILLIAM KESTER LANKFORD,

                                     Defendant-Appellant.


                       ---------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 2:98-CR-020(01)
                       ---------------------

                            June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for William Kester Lankford moves to

withdraw as appellate counsel and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).     Lankford has not

responded to this motion.   Our independent review of the brief

and the record discloses no nonfrivolous issue.    Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.